UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

KAREEM RASHAWN YOUNG,

                                    Plaintiff,
          -v-                                          6:18-CV-135
                                                      (DNH/TWD)

COMMISSIONER OF INTERNAL REVENUE,

                         Defendant.
--------------------------------

APPEARANCES:

KAREEM RASHAWN YOUNG
Plaintiff, pro se
04-B-2504
Watertown Correctional Facility
PO Box 168
Watertown, NY 13601


DAVID N. HURD
United States District Judge


                                     DECISION and ORDER

          Pro se plaintiff Kareem Rashawn Young commenced this action pursuant

to 26 U.S.C. § 7422. On May 9, 2019, the Honorable Thérèse Wiley Dancks, United States

Magistrate Judge, advised by Report-Recommendation that plaintiff's motion to amend be

denied for lack of subject matter jurisdiction. Plaintiff has filed timely objections to the

Report-Recommendation.

          Based upon a de novo review of the portions of the Report-Recommendation to

which plaintiff objected, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).
         Therefore, it is

         ORDERED that

         1. Plaintiff's motion to amend is DENIED; and

         2. The Clerk is directed to file judgment accordingly and close the case.

         IT IS SO ORDERED.




Dated: July 3, 2019
        Utica, New York.




                                            -2-
